Name: Commission Implementing Regulation (EU) NoÃ 429/2012 of 22Ã May 2012 amending Regulation (EU) NoÃ 1014/2010 for the purpose of providing a common format for the notification of errors by manufacturers of passenger cars Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: information technology and data processing;  deterioration of the environment;  organisation of transport;  mechanical engineering
 Date Published: nan

 23.5.2012 EN Official Journal of the European Union L 132/11 COMMISSION IMPLEMENTING REGULATION (EU) No 429/2012 of 22 May 2012 amending Regulation (EU) No 1014/2010 for the purpose of providing a common format for the notification of errors by manufacturers of passenger cars (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 443/2009 of the European Parliament and of the Council of 23 April 2009 setting emission performance standards for new passenger cars as part of the Communitys integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular the first subparagraph of Article 8(9) thereof, Whereas: (1) Given that the notification of errors in the CO2 emissions data by a manufacturer pursuant to the first subparagraph of Article 8(5) of Regulation (EC) No 443/2009 is an important step in the verification of the data that forms the basis for the calculation of the specific emissions targets as well as the specific average emissions for all manufacturers, it is appropriate to provide a clear and transparent procedure for that notification. (2) It is also appropriate to provide for the use of a common format for the notification of errors in order to ensure that the information notified by manufacturers to the Commission can be verified and processed in a timely manner. (3) The measures provided for in this Regulation are in accordance with the opinion of the Climate Change Committee, HAS ADOPTED THIS REGULATION: Article 1 In Article 9 of Commission Regulation (EU) No 1014/2010 (2), the following paragraphs 3, 4 and 5 are added: 3. Manufacturers that notify errors in accordance with the first subparagraph of Article 8(5) of Regulation (EC) No 443/2009 shall use the provisional datasets notified by the Commission pursuant to Article 8(4) as a basis for their notification. The error notification shall include all datasets relating to vehicle registrations for which the notifying manufacturer is responsible. The error shall be indicated by a separate entry in the dataset for each version, entitled Manufacturer comments , in which one of the following codes shall be specified: (a) Code A, if the records have been changed by the manufacturer; (b) Code B, if the vehicle is unidentifiable; (c) Code C, if the vehicle falls out of the scope of Regulation (EC) No 443/2009 or is out of production. For the purposes of point (b) of the third subparagraph, a vehicle is unidentifiable where the manufacturer cannot identify or correct the code for the type, variant and version, or, if applicable, the type approval number indicated in the provisional dataset. 4. Where a manufacturer has not notified errors to the Commission in accordance with paragraph 3, or where the notification is submitted after the expiry of the three-month period provided for in Article 8(5) of Regulation (EC) No 443/2009, the provisional values notified in accordance with Article 8(4) of that Regulation shall be considered as final. 5. The error notification referred to in paragraph 3 shall be submitted by electronic non-erasable data carrier marked Notification of error  CO2 from cars , and shall be sent by mail to the following address: European Commission Secretariat-General 1049 Bruxelles/Brussel BELGIQUE/BELGIÃ  An electronic copy of the notification shall be sent for information to the following functional mailboxes: EC-CO2-LDV-IMPLEMENTATION@ec.europa.eu and CO2-monitoring@eea.europa. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 140, 5.6.2009, p. 1. (2) OJ L 293, 11.11.2010, p. 15.